Maurice Wahl, J.
The application herein is for the withdrawal of $183. A sum in excess of $3,800 was deposited for the benefit of the child pursuant to a settlement on March 3, 1959. The reason stated for the withdrawal is that the parents cannot afford to purchase clothing for the child. The father is employed as a truck driver and his “ take home pay ” is $170 a week, or $8,840 per year.
The obligation to support children rests on the parents. This is not a novel assertion, and the court finds it hard to understand how parents with an income of $8,840 per year cannot afford to purchase clothing for their child. See my decision in the matter of Caban v. Lonkey (53 Misc 2d 171).
This court also finds it necessary to comment on the performance of the legal profession in this and similar matters. The court is disgusted at the failure of the profession to apprise the parents of what rightfully belongs to the infant and of their duties as parents. Accordingly, the application is denied.